966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Arthur BROCK, Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 92-2070.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 5, 1992.Filed:  June 16, 1992.

Before BOWMAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Arthur Brock, a federal prisoner, appeals the District Court's1 denial of his motion to amend his sentence brought under 28 U.S.C. § 2255 (1988).  Brock asserted that a special parole term imposed as part of a 1979 sentence should be set aside because 21 U.S.C. § 841(b) (1988) has been amended to replace special parole with supervised release.  The District Court correctly denied the motion, observing that the amendment to section 841(b) applies only to crimes committed after October 27, 1986, citing  Gozlon-Peretz v. United States, 111 S. Ct. 840, 849 (1991).   See United States v. McNeal, 932 F.2d 1255 (8th Cir. 1991) (per curiam) (holding that amendment eliminating special parole does not apply to offenses committed prior to October 27, 1986).


2
Accordingly, we affirm.  See 8th Cir.  R. 47A(a).



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri